Colt, J.
The points made by the defendants upon these exceptions are all embraced in the requests for specific instructions. The instructions which were given in place of those requested are not stated, and must be taken to have been full and correct in other respects.
1. There was evidence tending to prove that the meeting which the plaintiff attended, and from which she was returning when injured, on the Lord’s day, was a religious meeting of those who held a religious belief in common with her; and that she attended it in good faith, for devotional exercise, as matter of conscience, and because the meeting which she regularly attended in Charles-town, where she lived, was temporarily suspended. The jury must have so found. The necessity of travelling, within the exception in the Lord’s-day Act, is to a great extent determined by its moral fitness and propriety; and it would have been erroneous to have ruled, as matter of law, that travelling for such a purpose was not within the exception. Bennett v. Brooks, 9 Allen, 118 Commonwealth v. Sampson, 97 Mass. 407. Hamilton v. Boston, 14 Allen, 475. It was for the jury to say, upon all the evidence, whether the meeting was of the character claimed by the plaintiff, and whether she attended it for the honest purpose of divine worship and religious instruction.
2. The defendants insist that, as they leased that portion of their line, where this accident happened, of the Malden and Mel-rose Railroad Company, without legislative sanction, the contract of transportation made with the plaintiff as to that part was in excess of their chartered powers and void, and therefore no action for a breach of the duties of passenger carrier at that point can be maintained. But the legality of their contract with the plaintiff does not depend upon the validity of this lease. There is no doubt, under our decisions, of the legal capacity of a railroad corporation to assume responsibilities, as incident to their business, *405for the safe transportation of passengers and their baggage beyond the limits of their own line or of roads under their immediate control; at least, to the extent here indicated. Najac v. Boston & Lowell Railroad Co. 7 Allen, 329. The defendants were in actual possession and use of the track, without objection from the owners or the Commonwealth; they assumed this responsibility to the plaintiff for a valuable consideration; and it is wholly immaterial, so far as this action is concerned, that the lease was not legally made. In McCluer v. Manchester & Lawrence Railroad Co. 13 Gray, 124, it was held that the company cannot avoid their liability for goods injured on a connecting road leased to them, on the ground that the lease is void. See also Burroughs v. Norwich & Worcester Railroad Co. 100 Mass. 26; Hill Manufacturing Co. v. Boston & Lowell Railroad Co. 104 Mass. 122.
It is unnecessary to consider what relation may have existed between other passengers and the defendants. If the plaintiff was lawfully travelling, then the defendants had a right to carry her, and it is enough that between them alone the relation of carrier and passenger existed.
3. Upon the question of the defendants’ negligence, the instructions were all properly refused. It is true that a carrier of passengers does not warrant the absolute safety of his passengers. His undertaking goes no further than this, that he will use reasonable care according to the nature of his contract; and as that involves the safety of the lives and limbs of passengers, the law requires the highest degree of care which is consistent with the nature of the undertaking. If an accident then happens, the carrier is not responsible. Warren v. Fitchburg Railroad Co. 8 Allen, 227, 233. Crofts v. Waterhouse, 3 Bing. 319, 321.
The burden is on the plaintiff to prove the defendants’ negligence. But there are cases where proof of the occurrence of, the accident, and of the exercise of due care on the part of the plaintiff, is primd facie proof of the defendants’ negligence. A railroad and its cars are constructed and adjusted to each other with the purpose that, when there is no defect in either, the cars shall rem&m on the track. The fact that a car runs off is evidence of *406defect or negligence somewhere; and where the track and the cars are under the exclusive control of the defendants, it has been held evidence of negligence sufficient to charge them, in the absence of any explanation showing that the accident happened without fault on their part. Le Barron v. East Boston Ferry Co. 11 Allen, 312. Carpue v. London Brighton Railway Co. 5 Q. B. 747. It is not incumbent on the plaintiff, after proving an accident which implies negligence, to go further and show what the particular negligence was, when from the circumstances it is not in his power to do so.

Exceptions overruled.